     Case 3:17-cv-01208-M-BT Document 314 Filed 07/20/20       Page 1 of 1 PageID 5810



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

ODELL EDWARDS, Individually and            §
as Representative of the Estate of         §
Jordan Edwards, Deceased,                  §
VIDAL ALLEN and KEVON EDWARDS,             §
             Plaintiffs,                   §
                                           §           No. 3:17-cv-01208-M-BT
SHAUNKEYIA KEYON STEPHENS,                 §
RHONDA WASHINGTON,                         §
MAXWELL EVERETTE, and                      §
MAXIMUS EVERETTE,                          §
         Intervenor-Plaintiffs,            §
                                           §
v.                                         §
                                           §
ROY OLIVER and THE CITY OF                 §
BALCH SPRINGS, TEXAS,                      §
          Defendants.                      §

             ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
        RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

        The Court has under consideration the Findings, Conclusions, and Recommendation of

United States Magistrate Judge Rebecca Rutherford dated July 2, 2020. The Court has made a

de novo review of those portions of the proposed Findings, Conclusions, and Recommendation

to which objections were made. The objections are overruled, and Defendant the City of Balch

Springs’s motions to dismiss (ECF Nos. 278, 279, and 280) are DENIED.

        SO ORDERED, this 20th day of July, 2020.




                                               1
